MEMORANDUM **
Mario Antonio Pereira Galvez, his wife and two children, natives and citizens of Guatemala, petition for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ali v. Ashcroft, 394 F.3d 780, 784 (9th Cir.2005), we deny the petition for review.
We note that Galvez’s opening brief failed to make any contentions regarding past persecution because the argument section was from another case. Accordingly, we conclude that Galvez has waived any past persecution claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Substantial evidence supports the IJ’s finding that Galvez’s future fears stemming from forced recruitment by guerrillas lacks a nexus to a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Moreover, substantial evidence also supports the BIA’s finding that Galvez safely relocated within Guatemala. See Ochave v. INS, 254 F.3d 859, 867-68 (9th Cir.2001).
Because Galvez cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Substantial evidence supports the IJ’s denial of CAT relief because Galvez has failed to show that it is more likely than not that he would be subject to torture if returned to Guatemala. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.